Citation Nr: 1819634	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-09 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for pleurisy. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung disorder to include pulmonary fibrosis and a pulmonary nodule.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right rib fracture.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

5.  Entitlement to an increased evaluation for intermittent right chest wall pain, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for residuals of a right pneumothorax, status post thoracostomy scar.

7.  Entitlement to retroactive total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1987 to June 1989.  He is an employee of the Phoenix Regional Office (RO).

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico and St. Paul, Minnesota.  The Veteran testified at an RO hearing in St. Paul, Minnesota in January 2014.  

The Board remanded this case in May 2017 so that a hearing could be scheduled.  In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the Phoenix RO.  The case is now returned for appellate review.

While the issue of a petition to reopen service connection for pleurisy based on new and material evidence was appealed, review of the record shows that in an August 2008 Board decision, the Board determined that the pleurisy was part and parcel of the increased rating claim for intermittent chest wall pain, in effect, granting service connection for pleurisy.  The Board ultimately denied the increased rating claim for intermittent chest wall pain, to include pleurisy, in a March 2011 Board decision.  A separate finding of fact and conclusion of law was not made in the August 2008 Board decision pertaining to the service connection claim for pleurisy, and the RO never treated the pleurisy issue as part of the increased rating claim for intermittent chest wall pain.  Thus, the service connection claim for pleurisy, which was, in effect, granted by the Board in August 2008, was never implemented by the RO.  To avoid any further confusion on this matter, the Board will grant service connection for pleurisy, based on the date the Veteran originally filed this claim in September 2000.  


FINDINGS OF FACT

1.  An August 2008 Board decision, in effect, granted service connection for pleurisy, but was never implemented.  

2.  Based on the Veteran's September 2000 original claim, the evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed pleurisy is secondary to his service-connected residuals of right pneumothorax.

3.  The Veteran's service connection claim for a lung disorder to include pulmonary fibrosis and a pulmonary nodule was denied in an August 2008 Board decision.  The Veteran did not appeal this decision, nor has he asserted clear and unmistakable error in this decision. 

4.  With respect to the service connection claim for a lung disorder to include pulmonary fibrosis and pulmonary nodule, the evidence received since the August 2008 Board decision is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran's service connection claim for fractured ribs was denied in a November 2002 Board decision (and affirmed by the U.S. Court of Appeals for Veterans Claims in September 2005).  The Veteran has asserted clear and unmistakable error in the previous denials of his claim, but his assertion is based on inherently incredible evidence. 

6.  With respect to the service connection claim for fractured ribs, other than the newly submitted evidence that is inherently incredible, the evidence received since the November 2002 Board decision is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claim.

7.  The Veteran's service connection claim for hypertension was denied in an August 2008 Board decision.  The Veteran did not appeal this decision, nor has he asserted clear and unmistakable error in this decision. 

8.  With respect to the service connection claim for hypertension, the evidence received since the August 2008 Board decision is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claim.

9.  The record shows that the Veteran was treated briefly for his pneumothorax after his fall in service and then returned to duty; and that currently he has a disability manifested by intermittent right chest wall pain, associated with a minimal scar and myofascial pain, but not with evidence of a defect or impairment of function.  

10.  The residual scar from right pneumothorax, status post thoracostomy is associated with pain to palpation, and the Veteran declined pulmonary function testing to determine his residuals of right pneumothorax were manifested by other impairment.

12.  The Veteran did not file a TDIU claim for the period from 2003 to 2010 and is presently working.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for pleurisy have been met, on the basis of his original service connection claim in September 2000, and implementing the Board's August 2008 decision.  38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.310 (2017).

2.  The August 2008 Board decision denying service connection for a lung disorder to include pulmonary fibrosis and a pulmonary nodule is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

3.  Since the August 2008 Board decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for a lung disorder to include pulmonary fibrosis and pulmonary nodule, and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The November 2002 Board decision denying service connection for fractured ribs is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

5.  Since the November 2002 Board decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for fractured ribs, and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6.  The August 2008 Board decision denying service connection for hypertension is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

7.  Since the August 2008 Board decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for hypertension; and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

8.  The criteria for a rating higher than 10 percent for right chest wall pain are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5399-5321 (2017).

9.  The criteria for a 10 percent rating, but no higher, for residual scar from right pneumothorax, status post thoracostomy have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).
 
10.  The claim for retroactive TDIU is denied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.14 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Pleurisy

Service connection may be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran originally filed service connection for a collapsed lung in July 1989.  In a November 1989 rating decision, he was granted service connection for a right pneumothorax, status post, thoracostomy scars with a 0 percent rating, effective June 20, 1989.  In September 2000, the Veteran sought, in pertinent part, service connection for pleurisy secondary to the pneumothorax.  In an August 2001 rating decision, the RO granted service connection for intermittent right chest wall pain (claimed as costochondritis and secondary to right pneumothorax and thoracostomy), and denied service connection for pleurisy, diffused interstitial pulmonary fibrosis, solitary pulmonary nodule, as secondary to right pneumothorax.  

The Veteran appealed the August 2001 rating decision to the Board, and the Board remanded the service connection claim for pleurisy, diffuse interstitial pulmonary fibrosis, and solitary pulmonary nodule in November 2004.  

In an August 2008 Board decision, the Board determined that the pleurisy was part and parcel of the increased rating claim for intermittent chest wall pain and remanded the increased rating claim in August 2008 and August 2009.  In a March 2011 decision, the Board denied the increased rating claim.

In April 2011, the Veteran submitted a petition to reopen service connection for pleural fibrosis, pulmonary fibrosis, and interstitial lung damage.  In an April 2012 rating decision, the RO in Albuquerque treated the service connection claim for pleurisy as a separate issue and denied this claim.  The Veteran appealed this rating.

Based on the August 2000 VA examiner, who noted that there might be some element of pleural adhesion and inflammation; the October 2005 VA examination report, which showed that the Veteran's pleurisy was as a result of his service-connected residuals of pneumothorax; and the November 2006 VA examiner, which noted that the Veteran had a diagnosis of myofascial pain of the right chest wall, which was the result of service-connected residuals of pneumothorax and further noted that this had been previously claimed as pleurisy, all doubt is resolved in the Veteran's favor, and service connection for pleurisy is warranted.  This is based on the Veteran's original claim in September 2000, as the August 2008 Board decision, which in effect granted service connection for pleurisy, was never implemented.  

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2017).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  

A.  Lung Disorder, to include Pulmonary Fibrosis and Pulmonary Nodule

The Veteran originally filed service connection for a collapsed lung in July 1989.  In a November 1989 rating decision, he was granted service connection for a right pneumothorax, status post, thoracostomy scars with a 0 percent rating, effective June 20, 1989.  

In September 2000, the Veteran sought, in pertinent part, service connection for pulmonary problems secondary to the pneumothorax.  He underwent a VA examination in February 2001, which demonstrated no evidence of residuals of pneumothorax.  The RO denied service connection for diffused interstitial pulmonary fibrosis, solitary pulmonary nodule, as secondary to right pneumothorax in an August 2001 rating decision.  It was noted that the service treatment records were negative for evidence of these conditions.  It was further noted that an August 2000 VA examiner had found no evidence of pleural effusion, but indicated there might be some element of pleural adhesion and inflammation.  However, x-ray examination was negative for atelectasis or effusion.  When seen a month later by a different examiner, it was noted that the Veteran believed he had a pulmonary nodule but x-ray examination was negative for pulmonary nodule or interstitial lung disease.  It was further noted that the February 2001 VA examination showed normal examination of the lungs and chest.  The Veteran did not appear for pulmonary function testing.  The Veteran was notified of this decision in August 2001.

The Veteran appealed the August 2001 rating decision to the Board.  The Veteran testified before a Veterans Law Judge in June 2002.  He testified that he was not treated for differential interstitial pulmonary fibrosis or pulmonary nodule during his military service; and that he had never been treated for these disorders after service.  See June 2002 Board hearing transcript, pp. 12-13.  The Board remanded the service connection claim for diffuse interstitial pulmonary fibrosis, and solitary pulmonary nodule in November 2004 for a VA examination, which was provided in October 2005.  The October VA examiner found that the Veteran did not have diffuse interstitial pulmonary fibrosis or solitary pulmonary nodule.  

The Veteran then testified at another Board videoconference hearing in July 2008 before a second Veterans Law Judge, and noted that he was basically claiming that all of his lung disorders were a result of the injury to the chest since service.  See July 2008 Board hearing, p. 18.

In an August 2008 Board decision, the Board denied service connection for diffuse interstitial pulmonary fibrosis and solitary pulmonary nodule on the basis that post-service medical evidence showed that the Veteran did not have these disorders.   The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision.  Thus, it is final.

In April 2011, the Veteran submitted a petition to reopen service connection for pulmonary fibrosis, and interstitial lung damage.  

Evidence considered since the last final Board decision in August 2008 includes a June 2013 VA examination report, which shows no diagnosis was found to correlate with interstitial lung damage, pleural fibrosis, or pulmonary fibrosis.  A July 2014 VA pulmonary consult notes that there was no evidence of significant pleural or parenchymal disease though the CT scan provided from 2009 was dated.  The Veteran had no new complaints since that study and the examiner found that it was highly unlikely that he would have persistent problems 25 years after a traumatic pneumothorax.

The Veteran also testified at an RO hearing in January 2014, essentially claiming that his residuals of pneumothorax had led to pulmonary fibrosis and pleural fibrosis.  See January 2014 RO hearing transcript, p. 23.  The Veteran submitted similar testimony at the Board hearing in August 2017, relating current pulmonary fibrosis and pleural fibrosis to his residuals of pneumothorax in service.  Specifically, he noted that the service treatment records noted that the tube inserted was still bubbling on consecutive days.  See August 2017 Board hearing, p. 6.

New and material evidence has not been received since the August 2008 Board decision.  The Veteran's testimony relating his claimed pulmonary fibrosis and pleural fibrosis to residuals of pneumothorax; the medical evidence from the service treatment records showing the pneumothorax treatment; and the medical evidence showing no diagnosis of interstitial lung damage, pleural fibrosis, or pulmonary fibrosis was previously considered by agency decisionmakers, is cumulative or redundant, and does not relate to unestablished facts necessary to substantiate the Veteran's claim.  The Veteran's testimony regarding the tube bubbling on consecutive days reflects information in the service treatment records that had been considered by the post-service VA clinicians, who determined that the Veteran did not have any pulmonary fibrosis or pleural fibrosis as a result of the pneumothorax in service.  The above-mentioned evidence also does not raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2017).  Accordingly, the Veteran's service connection claim for a lung disorder to include pulmonary fibrosis and a pulmonary nodule is not considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

B.  Residuals of Right Rib Fracture

The Veteran originally filed service connection for a broken rib in July 1989.  The service treatment records show that an emergency room record noted complaints of right rib pain after landing on right side.  Evaluation of the chest showed mild tenderness on palpation.  An April 1988 hospital record shows that the Veteran had shortness of breath following a parachute landing.  The symptoms became progressively worse until he was hospitalized and found to have 100 percent right pneumothorax.  Chest x-ray also revealed some shift of the mediastinum to the left with no rib fracture.  The Veteran underwent several chest x-rays during his hospitalization in April 1988 after a 12 French tube thoracostomy in the anterolateral chest wall was performed.  None of the x-rays showed any rib fracture.  On follow-up examination on May 24, 1988, the subjective report was that the Veteran stated that he had a pneumothorax and fractured ribs and had been feeling a swelling in his side chest when he ran.  On objective evaluation, there was no sign of swelling and the Veteran had full rotation with a scar noted from the pneumothorax tube.  The assessment was that the Veteran was recovering from the injury to his right side.  The Veteran's separation examination in April 1989 noted a normal chest x-ray with complaints of intermittent musculoskeletal chest pain.

In a November 1989 rating decision, the RO denied service connection for residuals of broken rib in service, noting that while the service treatment records indicated a right pneumothorax with placement of chest tube in the chest wall, the service treatment records did not show that he sustained a right rib fracture in service.  The Veteran did not appeal the November 1989 rating decision, and it is final.  

In March 1997, the Veteran submitted a petition to reopen service connection for right rib fracture.  The Veteran underwent a VA examination in May 1997, which noted that the Veteran reported feeling that his right rib would separate if he lifted heavy objects or made sudden movements.  Physical examination showed tenderness over the right lateral rib cage overlying the 7th and 9th rib where a 2cm. chest tub insertion site noted as a scar.  There was no definite fracture noted.  The chest x-ray did not indicate any residuals of rib fracture.  The Veteran testified at an RO hearing in December 1997 that the physicians in service told him at the time of his treatment for the collapsed lung that he had fractured ribs as a result of his parachute jump in service.  See December 1997 RO hearing testimony, p. 6.  

The RO denied the Veteran's service connection claim for rib fractures (now claimed as 3rd right rib) in a January 1998 rating decision finding that new and material evidence had not been submitted to reopen the claim.  The Veteran submitted a notice of disagreement with this decision but did not file a timely VA-Form 9 after receiving a statement of the case.  Therefore, the January 1998 rating decision is final, as well.  

In April 1999, the Veteran submitted another petition to reopen service connection for right rib fracture.  He underwent a chest x-ray in May 1999, which showed intact bony thorax in the right rib cage.  The VA examination in May 1999 noted the Veteran's reports of sustaining a rib fracture during the parachute accident in service that resulted in a pneumothorax.  He reported chest pain along the right anterior chest ever since the injury in service.  Appearance of the chest on physical examination was normal.  The examiner noted that this type of progressive symptomatology would be unusual as a result of the injury described.

The RO denied the Veteran's service connection claim for right rib fractures in a February 2000 rating decision, on the basis that new and material evidence to reopen the claim had not been received.  The Veteran appealed this rating decision to the Board.

The Veteran testified at an RO hearing in June 2000, maintaining that x-ray examination in October 1989 showed that he had fractured his rib in service at the time of the parachute injury.  See June 2000 RO hearing transcript, p. 4.  

The Veteran underwent a VA examination in February 2001, which showed normal appearance of the chest with no chest wall deformity.  Palpation of the chest wall did not elicit any evidence of pain response.  The examiner found that the Veteran's examination was normal.  There were no objective abnormalities.  Rib and chest x-rays were normal.  Thus, the examiner concluded that there was no evidence of residuals of any rib fractures.

The Veteran testified at a Board hearing in June 2002 at which he again asserted that he suffered rib fractures in service.  See June 2002 Board hearing transcript, pp. 19-20.  

In a November 2002 Board decision, the Board denied the Veteran's service connection claim for right rib fracture residuals, finding that new and material evidence had not been received since the last final decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims, which affirmed the Board's November 2002 decision on September 8, 2005.  See Boyd v. Nicholson, Case Number 03-541, Memorandum Decision (Meyerk).  The Veteran attempted to appeal the Court's decision to the Federal Circuit, but his appeal was dismissed and the case closed in July 2006.  Thus, the Board's November 2002 decision is final.

In April 2011, the Veteran submitted his most recent petition to reopen service connection for fractured ribs residuals.  He underwent a VA examination in June 2013, which noted the Veteran's report that he had fractured his rib in service.  The report also noted that the Veteran had provided service treatment records dated in May 24, 1988 noting that the Veteran had fractured ribs.  The June 2013 VA examiner noted that on chest x-ray, there was a slight undulation to the anterolateral cortical margins of some of the right rib, for instance, the fifth rib, suspected to be due to a prior fracture; but there was no significant fracture deformity appreciated to allow for confirmation.  

The Veteran noted on his 2015 notice of disagreement that he believed the service treatment records showing no rib fracture in April 1988 were fraudulent.  The Veteran also testified at the August 2017 Board hearing that there was clear and unmistakable error in the prior denials of rib fracture, as the service treatment records noted in May 24, 1988 that the Veteran had rib fractures, which was confirmed on VA examination in June 2013.  See August 2017 Board hearing transcript, pp. 3-5.

New and material evidence has not been received since the November 2002 Board decision.  The Veteran's testimony noting that there was clear and unmistakable error in prior denials of his claim in that the service treatment records showed he had fractured his ribs is inherently incredible.  The Veteran's service treatment records, including his subjective reports of fractured ribs on examination in May 24, 1988 were previously considered at the time of the original rating decision in 1989 that denied the claim.  The Veteran also previously testified at the December 1997 RO hearing at the time of the final January 1998 rating decision that the physicians in service told him at the time of his treatment for the collapsed lung that he had fractured ribs as a result of his parachute jump in service.  See December 1997 RO hearing testimony, p. 6.  

As noted previously, all objective evidence in the service treatment records, including the April 1988 chest x-ray at the time of the parachute injury, noted that there was no rib fracture.  There is no indication that the x-ray examination report in April 1988 was fraudulent, as the Veteran contends.  The VA examiner in June 2013 noted findings on x-ray examination that were suspected to be due to prior rib fracture; but the examiner could not confirm this as there was no significant fracture deformity.  Also, the June 2013 examiner's assessment was based on the Veteran's subjective report of a prior rib fracture, when in fact, none of the objective testing in service showed any fracture to the rib.  Thus, the examination was based, in part, on an inaccurate factual premise.  While the credibility of the newly submitted evidence is presumed when determining whether the claim should be reopened, the only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's subjective reports of fractured rib on May 24, 1988 are not supported by the chest x-ray performed at the time of the injury in April 1988, or in any of the subsequent chest x-rays that were performed during his hospitalization in service, or at the separation examination, his assertion of clear error in the previous denials based on his reported rib fracture in service is inherently incredible.  Moreover, the June 2013 VA examination report does not confirm any findings of a previous rib fracture.  

Other than the newly submitted evidence that is inherently incredible, the evidence was previously considered by agency decisionmakers, is cumulative or redundant, and does not relate to unestablished facts necessary to substantiate the Veteran's claim.  The above-mentioned evidence also does not raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2017).  Accordingly, the Veteran's service connection claim for fractured ribs is not considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).




C.  Hypertension

The Veteran originally filed service connection for hypertension in March 2000, which he related to military service, including from the pain due to his collapsed lung in service.  

Evidence considered at the time of the Veteran's original claim include service treatment records, which show that on April 13, 1988, the Veteran's blood pressure reading was as high as 164/96 at the time of his right traumatic pneumothorax.  Service treatment records dated from April 14 to April 20, 1988 showed blood pressure readings from 100/68 to 142/90.  On the April 1989 discharge examination report, the Veteran's blood pressure was 128/76.  The Veteran reported that he had high blood pressure.  The clinician noted that the Veteran's chart revealed normal to low blood pressure readings.

After service, a July 1997 VA medical record notes a diagnostic impression of probable hypertension.  An August 1997 VA medical record shows an assessment of hypertension.

The RO denied service connection for hypertension in an August 2001 rating decision, on the basis that the evidence did not show that hypertension was related to the service-connected right pneumothorax; nor was there any evidence of a chronic condition during military service, or manifest to a compensable degree within one year of release from active duty.  It was noted that while the service treatment records noted elevated blood pressure readings while he was treated for right pneumothorax in April 1988, follow-up blood pressure readings were normal.  The Veteran reported having high blood pressure on the separation examination, but the examiner noted that chart readings were within normal limits.  It also was noted that post-service evidence was negative for hypertension until 1997.  The Veteran appealed the RO's decision to the Board.

Subsequent evidence submitted includes an April 2002 private examination report, which notes that it might be possible the Veteran's high blood pressure on examination was due to the Veteran's pain response from the post-traumatic pneumothorax on the right.  The examiner noted that apparently the Veteran's blood pressure had historically been up related to prior issues and when the pain was controlled his blood pressure was lower, per the Veteran.  The examiner noted that he did not have clinical evidence of this but that was certainly a reasonable possibility.  

The Veteran reported on a February 2004 VA medical record that he and his outside doctors believed his chronic chest pain caused his hypertension.

The previous April 2002 private examiner submitted a statement in May 2004 that while the Veteran's blood pressure elevation might be a response to pain, there was no way in his mind's eye to confirm or deny that there was a relationship in that regard.  He indicated that as he said in the past, there possibly might be some connection.

In October 2005, a VA examination report notes that the Veteran was diagnosed and treated for hypertension starting in 1997.  The Veteran stated that he thought the reason he had high blood pressure was because of the pain he had experienced since his traumatic injury to the chest wall.  Review of the service treatment records revealed the Veteran did not have a history of hypertension and that the only time he had elevated blood pressure readings was during the initial presentation and hospitalization for the traumatic injury to his right chest and pneumothorax.  At that time, he had significant pain and dyspnea to explain this elevation.  His exit medical examination in April 1989 revealed a blood pressure of 128/76.  Also noted in the service records was that the veteran circled high or low blood pressure as a condition on his report of medical history but that the veteran's chart showed blood pressure readings were normal or low.  Additionally, the Veteran stated that he obtained a Class A permit for driving trucks in 1993, which required him to have physical examinations every two years including blood pressure checks.  All the same, he was not informed of any high blood pressure readings or diagnosed with hypertension until 1997, as mentioned.  On physical examination, the examiner found no evidence of pulmonary hypertension.  The examiner determined that the Veteran's diagnosis of hypertension was less likely as not due to or aggravated by his service-connected residual of pneumothorax, or otherwise related to military service.  The same examiner confirmed in November 2006 that there was no evidence of pulmonary hypertension.

In the August 2008 decision, the Board reviewed the above-medical evidence and determined that the negative evidence regarding the service connection claim for hypertension outweighed the positive evidence.  It was noted that while the April 2002 private examiner indicated that the Veteran's hypertension might be aggravated by the pain associated with his service-connected residuals of right pneumothorax, the examiner did not provide a definite opinion in this regard.  He later continued to acknowledge in May 2004 that he was not sure either way, but that the hypertension and service-connected residuals of right pneumothorax might be possibly related.  The Board found that this opinion was of little probative value.  On the other hand, the October 2005 VA examiner reviewed the Veteran's service treatment records, including the findings of elevated blood pressure readings in service and found that the Veteran's current hypertension was not related to his in-service traumatic pneumothorax directly or on the basis of aggravation.  The examiner cited the lack of elevated blood pressure or hypertension from discharge from service or during the eight years before the hypertension diagnosis was shown.  The Board determined that the October 2005 VA examiner's opinion was of greatest probative value in light of the physician having reviewed the evidence, discussed the evidence and examined the Veteran.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision.  Thus, it is final.

In April 2011, the Veteran submitted a petition to reopen service connection for hypertension.  An October 2011 private hospital record notes the Veteran had come in with a hypertensive emergency and some chest pressure.  He had been sent by his primary care physician for elevated blood pressure and was off all of his medications.  He presented to the emergency room with a blood pressure reading of 170s/110s and was started on a labetalol drip and sent to the Intensive Care Unit.  The examining doctor wanted the Veteran to stay for observation; but he chose to leave. 

A June 2012 private treatment record shows the Veteran was being seen for management of poorly controlled hypertension.  It was noted that his history was extremely difficult, as he had multiple concerns and reservations about being seen by doctors and starting medications.  It was noted that he had been admitted to the hospital one year ago and told about pulmonary hypertension and pulmonary fibrosis.  The assessment was benign hypertension.  He was given a prescription to take but indicated that he would not pick it up; and was more concerned with retrieving his previous hospital records.  

A June 2013 VA examination report notes the Veteran's contention that his hypertension was diagnosed in 1997 and that he believes it is in response to the chronic chest wall pain.  After examination, the examiner concluded that there was no diagnosis of pulmonary hypertension.  The Veteran had a diagnosis of essential hypertension, which was not consistent with pulmonary hypertension.  The examiner also found that the Veteran's essential hypertension was not in any way associated with his service-connected right pneumothorax status post thoracostomy scar.  

The Veteran testified at an RO hearing in January 2014, essentially claiming that his hypertension was related to the pain from his residuals of pneumothorax and the medications taken for his service-connected disabilities.  See January 2014 RO hearing transcript, p. 7.  The Veteran submitted similar testimony at the Board hearing in August 2017, relating his hypertension to service on the basis of the elevated blood pressure readings during his pneumothorax treatment in service.  See August 2017 Board hearing, pp. 14-17.

A July 2014 VA pulmonologist noted that sleep apnea would be the only possible link between the Veteran's lung problems and hypertension, but the Veteran is not service-connected for sleep apnea.  It was noted that the Veteran was currently being treated for hypertension and believed his current hypertension was somehow linked to ongoing inflammation from previous injury.  He denied loud snoring, nonrefreshing sleep, or daytime somnolence.

Private treatment records dated in March 2015 show the Veteran was being treated for uncontrolled hypertension.  It was noted that he was taking his medications for the most part, but was not checking his blood pressure, or his blood sugars.  A May 2015 treatment record notes the Veteran was referred there for follow-up examination.  He had been seen three years prior and was given several medication recommendations, which he declined and had not started any new medications.  He had been seen one month ago in the hospital with poorly controlled hypertension.  The assessment was benign hypertension, poorly controlled.  

The Veteran submitted a statement in November 2016 that his hypertension in service was not acute and transitory as it was elevated for more than 10 days while he was being treated for his pneumothorax.  

New and material evidence has not been received since the August 2008 Board decision.  The Veteran's testimony relating his hypertension to service; the medical evidence from the service treatment records showing elevated blood pressure readings during the pneumothorax treatment; and the medical evidence showing no relationship between the current hypertension and service was previously considered by agency decisionmakers, is cumulative or redundant, and does not relate to unestablished facts necessary to substantiate the Veteran's claim.  The Veteran's testimony at the RO and Board hearings relating his hypertension to the pain caused by his service-connected disabilities is not new.  The Veteran's hypertension is presently not well-controlled as noted in the private treatment records dated from 2011 to 2015, but this appears to be due to his noncompliance with taking medication to control his hypertension, rather than any pain response.  None of the medical evidence relates the Veteran's hypertension to his service-connected residuals of pneumothorax.  He is shown as having essential hypertension, which is not due to his service-connected disabilities.  The above-mentioned evidence does not raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2017).  Accordingly, the Veteran's service connection claim for hypertension is not considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


III.  Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

A.  Chest Wall Pain

The RO originally granted service connection for a disability manifested by intermittent right chest wall pain (claimed as costochondritis and secondary to right pneumothorax and thoracotomy) in August 2001, assigning a 10 percent evaluation, effective October 6, 2000.  

The Veteran submitted his present increased rating claim in March 2011.

Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous. 38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

In this case, there is no diagnostic code specific to right chest wall pain.  For this reason, the RO evaluated the Veteran's service-connected disability by analogy under muscle Diagnostic Code 5321 for Group XXI muscles, which affect muscles of respiration: the thoracic muscle group; and rates the impairment on whether it is slight, in which case it receives a 0 percent rating, moderate (10 percent rating), or moderately severe or severe (20 percent rating).  When an unlisted condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the body part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions. 38 C.F.R. § 4.27 (2017).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2010).  The Board will consider whether the Veteran can receive a higher rating under these diagnostic codes, as well as any other potentially applicable diagnostic codes.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability is a simple wound of muscle without debridement or infection. The history with regard to this sort of injury would include service department records of superficial wound with brief treatment and return to duty, healing with good functional results and no cardinal signs or symptoms of muscle disability. Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue. 38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles. Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements. Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side. Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring. A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area. Also, muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

Finally, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 38 C.F.R. § 4.56(a). A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 38 C.F.R. § 4.56(b).

The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran's service treatment records indicate that in April 1988 he was seen in emergency care after he landed on his right side and felt some pain in the right post-lateral, costochondral area.  On objective evaluation, there was mild tenderness to palpation.  The following day he complained of pain in the right costochondral area with running and awoke that morning with worsening shortness of breath.  The assessment was right pneumothorax.  A May 1988 treatment record notes the Veteran was seen for a follow-up of pneumothorax and fractured ribs.  He did not complain of pain but felt swelling inside his chest when he ran.  On objective evaluation, there was no sign of any swelling; the Veteran had full rotation.  The assessment was that the Veteran was recovering from his injury to the right side.  An April 1989 chest x-ray examination report was normal.  At discharge from service in May 1989, it was noted that the Veteran had three to four episodes of sharp chest pain over the last several years without radiation.  It was not associated with shortness of breath or diaphragm, or related to exercise.

The Veteran underwent a VA examination in June 2013, which noted that the only impairment associated with his chest wall muscle injury was the painful scar.  The Muscle Group XXI, muscles of respiration of the thoracic muscle group, were the muscles affected by his injury.  There was no evidence of known fascial defects or evidence of fascial defects associated with the muscle injury.  The muscle injury did not affect muscle substance or function.  There were no cardinal signs and symptoms of muscle disability.  Muscle strength testing was normal, and there was no muscle atrophy.  The only functional impact noted was that employment tasks requiring mild exertion and lifting were limited by this condition, though sedentary tasks were possible.

As noted, the Veteran currently is assigned an analogous rating of 10 percent under Diagnostic Code 5321, which is used in rating injuries to MG XXI, the muscles of respiration: thoracic muscle group.  In order to get the next higher 20 percent rating, the Veteran's disability manifested by right chest wall pain must be consistent with the findings for a moderately severe muscle disability.  

The most recent VA examination in June 2013 shows that the Veteran does not have any significant cardinal signs and symptoms of a muscle disability under 38 C.F.R. § 4.56(c).  Specifically, there was no evidence of any actual loss of or abnormality of muscles, loss of power, weakness, related fatigue, impairment of coordination, or any uncertainty of movement.  The most consistent symptom associated with the Veteran's disability is pain, but there was no significant limitation in physical movements as a result of the pain.  While he complained that strenuous manual labor or exercise caused pain, there was no limitation for sedentary employment, as the Veteran was presently employed.

The service treatment records show that the Veteran was treated briefly for his pneumothorax after his fall in service and then returned to duty.  He currently had a minimal scar and myofascial pain but no evidence of a defect or impairment of function.  This is more consistent with a slight muscle disability under 38 C.F.R. § 4.56(d)(1).  The Veteran does not have any loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Nonetheless, he is compensated at 10 percent disabling, which applies for a moderate muscle disability under  38 C.F.R. § 4.56(d)(2).  Thus, it appears that the 10 percent rating assigned more than adequately compensates for the impairment associated with his right chest wall pain under the muscle codes; the criteria for a 20 percent rating are not met.  He does not have intermuscular scarring or prolonged infection of the wound in service.  Nor did he have complaints consistent with cardinal signs and symptoms of a muscle disability, or demonstrate lowered strength and endurance on the right side, as compared to the left.  While the Veteran is shown to have struggled to keep up with his work requirements as a truck driver, this alone is not enough to warrant a 20 percent rating for a muscle disability.  See 38 C.F.R. § 4.56(d)(3).

The Veteran has argued that he is entitled to a higher rating for his disability manifested by chest pain.  He specifically asserts that his disability has resulted in a lung disability and total occupational impairment for the entire appeals period.  However, this is not supported by the medical evidence of record.  He is competent to report that which he can experience or observe, but his statements are inconsistent with the medical evidence of record.  Moreover, as a layperson lacking in medical training and expertise, he cannot provide a competent medical opinion regarding any diagnosis associated with his chest wall pain.  Thus, his views are far outweighed by the detailed opinions provided by the numerous medical professionals who discussed the Veteran's condition and provided the relevant clinical testing to support their opinions and provide a basis to appropriately rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The evidence more closely approximates the schedular criteria for a 10 percent rating for a disability manifested by intermittent right chest wall pain.  38 C.F.R. § 4.7.  The preponderance of the evidence is against the claim for further increase and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

B.  Thoracostomy Scar from Right Pneumothorax

The RO originally granted service connection for right pneumothorax, status post thoracostomy scar in November 1989.  The Veteran has been assigned a 0 percent rating for this disability since June 20, 1989.  

The Veteran filed his present increased rating claim for the right pneumothorax status post thoracostomy scar in March 2011.

The Veteran's residuals of right pneumothorax are rated under 38 C.F.R. § 4.97, Diagnostic Code 6844 for post-surgical residual (lobectomy, pneumonectomy, etc).  Disabilities rated under this diagnostic code are evaluated pursuant to the General Rating Formula for Restrictive Lung Disease.  The General Rating Formula assigns a 10 percent disability rating when there is FEV-1 (Forced Expiratory Volume) of 71- to 80-percent predicted, or; FEV-1/FVC (Forced Vital Capacity) of 71 to 80 percent, or; DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) 66-to 80-percent predicted.  

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling. 38 C.F.R. § 4.97.

Note (2) to the General Rating Formula for Restrictive Lung Disease provides further that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. 

The Veteran declined pulmonary function testing on the last VA examination of record in June 2013.  A July 2014 VA nursing note shows the Veteran refused to do a good pulmonary function test after three attempts.  He had slow effort and complained that it hurt to do the test.  The Veteran also alluded to not being able to do pulmonary function testing at the August 2017 Board hearing.  See August 2017 Board hearing transcript, pp. 5-6.

As there is no ascertainable measurement to determine whether the Veteran can receive a rating higher than 0 percent under Diagnostic Code 6844, a higher rating is inapplicable in this case.

Nonetheless, in reviewing the medical evidence pertaining to the Veteran's residual thoracostomy scar, the June 2013 VA examination report notes that the scar is painful.  One or two scars that are painful warrant a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Thus, the Veteran's residual thoracostomy scar warrants a 10 percent rating. 

Based on a review of the medical evidence of record, there is no other impairment associated with the Veteran's right pneumothorax, status post thoracostomy scar.  For this reason, a rating higher than 10 percent for painful scar is not warranted.

For all the foregoing reasons, the Board finds that there are no objective medical findings that would support the assignment of a rating in excess of 10 percent for the right pneumothorax, status post thoracostomy scar.  Therefore, entitlement to an increased rating for the right pneumothorax, status post thoracostomy scar is not warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

IV.  TDIU

The Veteran submitted a formal claim for a TDIU in 2012.  However, on a July 2015 email, he clarified that he was not seeking entitlement to a TDIU at present since he was working since 2010.  He instead noted that he was seeking entitlement to a TDIU, effective from 2003 to 2010.  Review of the record does not show that the Veteran ever filed a TDIU claim during that period.  He also is presently working, as he states.  Therefore, the Veteran's claim for retroactive TDIU is denied.


ORDER

Entitlement to service connection for pleurisy is granted, as in effect, decided in an August 2008 Board decision, based on a September 2000 claim.

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for a lung disorder to include pulmonary fibrosis and a pulmonary nodule; and the claim is denied.

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for residuals of a right rib fracture; and the claim is denied.

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for hypertension; and the claim is denied.

Entitlement to an increased evaluation for intermittent right chest wall pain, currently evaluated as 10 percent disabling is denied.

Entitlement to a 10 evaluation, but no higher, for residuals of a right pneumothorax, status post thoracostomy scar is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to retroactive TDIU is denied.




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


